Exhibit 10.17(a)

DELTA AIR LINES, INC.

2009 LONG-TERM INCENTIVE PROGRAM

1. Purpose. The 2009 Long-Term Incentive Program (the “2009 LTIP”) is a long
term incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the
“Company”) that is intended to: (a) closely link pay and performance by
providing management employees with a compensation opportunity based on Delta’s
achieving key business objectives; and (b) align the interests of management
employees with the Company’s other employees and stakeholders.

The 2009 LTIP is being adopted under the Delta Air Lines, Inc. 2007 Performance
Compensation Plan (“2007 Performance Plan”). It is subject to the terms of the
2007 Performance Plan and an individual’s 2009 LTIP Award Agreement (“Award
Agreement”).

Capitalized terms that are used but not defined in the 2009 LTIP shall have the
meaning ascribed to them in the 2007 Performance Plan. For purposes of the 2009
LTIP, the definitions of “Change in Control,” “Good Reason,” and “Retirement” as
set forth in the 2007 Performance Plan are hereby replaced or modified under
Section 5 below, and shall apply as set forth in Section 5 in lieu of the
definitions of these terms in the 2007 Performance Plan or as modified, as
applicable.

2. Individual Award Agreements. Any person offered an Award under the 2009 LTIP
will be required to sign an individual Award Agreement. Execution by such person
of his or her Award Agreement will be a prerequisite to the effectiveness of the
Award under the 2009 LTIP and to the person’s becoming a Participant in the 2009
LTIP.

3. Awards.

(a) Restricted Stock.

(i) Award Grant. A Participant may receive Restricted Stock as specified in the
Participant’s Award Agreement (the “Restricted Stock”).

(ii) Grant Date. The Grant Date of the Restricted Stock will be determined by
the Committee and set forth in a Participant’s Award Agreement.

(iii) Restrictions. Until the restrictions imposed by this Section 3(a) (the
“Restrictions”) have lapsed pursuant to Section 3(a)(iv), (v) or (vi) below, a
Participant will not be permitted to sell, exchange, assign, transfer, pledge or
otherwise dispose of the Restricted Stock and the Restricted Stock will be
subject to forfeiture as set forth below.

(iv) Lapse of Restrictions—Continued Employment. Subject to the terms of the
2007 Performance Plan and the 2009 LTIP, the Restrictions shall lapse and be of
no further force or effect with respect to one-half of the Shares of Restricted
Stock on February 1, 2010 (“First Installment Date”) and the remaining one-half
on February 1, 2011 (“Second Installment Date”).1

 

1 If this formula results in any fractional Share allocation to any Installment
Date, the number of Shares with respect to which the Restrictions lapse on the
First Installment Date will be rounded up, and the number of shares with respect
to which the Restrictions lapse on the Second Installment Date will be rounded
down, to the nearest whole Share so that only full Shares are covered by each
Installment Date.



--------------------------------------------------------------------------------

(v) Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 3(a) are subject
to the following terms and conditions:

(A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), with respect to any portion of the Restricted Stock subject to the
Restrictions, the Restrictions shall immediately lapse on the Pro Rata RS
Portion as of the date of such Termination of Employment. Upon a Participant’s
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any Restricted Stock that remains subject to the Restrictions,
other than the Pro Rata RS Portion, shall be immediately forfeited.

“Pro Rata RS Portion” means, with respect to any portion of Restricted Stock
that is subject to the Restrictions at the time of a Participant’s Termination
of Employment, the number of Shares with respect to which the Restrictions would
have lapsed on each future Installment Date multiplied by a fraction (i) the
numerator of which is the number of calendar months2 from the Grant Date to the
date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First Installment Date and
twenty-four (24) for the Second Installment Date.3

(B) Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.

(C) Retirement. Subject to Section 3(a)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, the Restrictions shall
immediately lapse on the Pro Rata RS Portion as of the date of such Termination
of Employment. Pro Rata RS Portion has the meaning set forth in
Section 3(a)(v)(A) above. Upon a Participant’s Termination of Employment by
reason of Retirement, any Restricted Stock that remains subject to the
Restrictions, other than the Pro Rata RS Portion, shall be immediately
forfeited.

(D) Death or Disability. Upon a Participant’s Termination of Employment due to
death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.

(E) For Cause. Upon a Participant’s Termination of Employment by the Company for
Cause, any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.

 

2 For purposes of the 2009 LTIP, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2009 will
elapse as of February 28, 2009, two months will elapse on March 31, 2009, and so
on.

3 If this formula results in any fractional Share, the Pro Rata RS Portion will
be rounded up to the nearest whole Share.

 

2



--------------------------------------------------------------------------------

(F) Retirement-Eligible Participants Who Incur a Termination of Employment for
Other Reasons. If a Participant who is eligible for Retirement is, or would be,
terminated by the Company without Cause, such Participant shall be considered to
have been terminated by the Company without Cause for purposes of the 2009 LTIP
rather than having retired, but only if the Participant acknowledges that,
absent Retirement, the Participant would have been terminated by the Company
without Cause. If, however, the employment of a Participant who is eligible for
Retirement is terminated by the Company for Cause, then regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the 2009 LTIP, the Participant’s
employment shall be considered to have been terminated by the Company for Cause.

(vi) Change in Control. Notwithstanding the forgoing and subject to Section 4
below, upon a Participant’s Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
any Restrictions in effect shall immediately lapse on the date of such
Termination of Employment and be of no further force or effect as of such date.

(vii) Dividends. In the event a cash dividend shall be paid with respect to
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.

(b) Performance Awards.

(i) Award Grant. A Participant may receive a Performance Award for a specified
target cash amount as set forth in the Participant’s Award Agreement (a
“Performance Award”).

(ii) Grant Date. The Grant Date of the Performance Award will be determined by
the Committee and set forth in the Participant’s Award Agreement.

(iii) Payout Criteria and Form of Payment. Except as otherwise expressly set
forth in this Section 3(b), payment, if any, of a Performance Award will be
based on the following factors as described and defined below: (A) the
Cumulative Revenue Growth during the Performance Period of the Company relative
to the members of the Airline Peer Group; and (B) the Average Annual Pre-Tax
Income Margin during the Performance Period of the Company relative to the
members of the Airline Peer Group.

The payout, if any, of a Performance Award will be made (A) in Shares,
calculated based on the Conversion Formula (as defined below), to each
Participant who is employed by the Company as an executive vice president or
more senior officer or holds the position of general counsel or chief financial
officer of the Company (“Executive Officer Participant”) at the time of such
payout; and (B) in cash in all other circumstances.

 

3



--------------------------------------------------------------------------------

(iv) Definitions.

(A) “Airline Peer Group” means AMR Corporation, Continental Airlines, Inc.,
Southwest Airlines Co., UAL Corporation and US Airways Group, Inc.

(B) The “Average Annual Pre-Tax Income Margin” for Delta and each member of the
Airline Peer Group shall be calculated by using the subject company’s Pre-Tax
Income and Total Operating Revenue for the applicable periods and the following
formula: (A ÷ B ), where:

A = Pre-Tax Income for 2009 and 2010; and

B = Total Operating Revenue for 2009 and 2010.

(C) The “Conversion Formula” will apply to convert from cash to Shares the
payout, if any, of a Performance Award to a person who is an Executive Officer
Participant at the time of such payout. First, the cash amount of the payout is
calculated in the same manner as if the payout is being made in cash. Next, the
cash amount is converted into a number of Shares based on the following formula:
A ÷ B, where:

A = the amount of the payout for the Performance Award if it is paid in cash;
and

B = the closing price of a Share on the New York Stock Exchange on the date that
the Committee approves the payouts, if any, of the Performance Awards to the
Executive Officer Participants following the Committee’s determination of the
achievement of the payout criteria described in Section 3(b)(iii).

(D) The “Cumulative Revenue Growth” for Delta and each member of the Airline
Peer Group shall be calculated by using the subject company’s Total Operating
Revenue for the applicable periods and the following formula: (A + B ) ÷ C,
where:

A = Total Operating Revenue for 2009 minus Total Operating Revenue for 2008;

B = Total Operating Revenue for 2010 minus Total Operating Revenue for 2009; and

C = Total Operating Revenue for 2008.

As a result of the merger (the “Merger”) of a subsidiary of Delta with and into
Northwest Airlines Corporation (“Northwest”) on October 29, 2008, the Total
Operating Revenue for Delta for 2008 will be the sum of the Total Operating
Revenue for Delta and Northwest for that year, as adjusted to eliminate
intercompany transactions, classification differences and such other matters as
the Committee deems in its discretion to be necessary or advisable to prevent
the enlargement or dilution of the benefits or potential benefits to be made
available under Section 3(b).

(E) “GAAP” means accounting principles generally accepted in the United States
of America.

(F) “Performance Period” means the period beginning on January 1, 2009 and
ending on and including December 31, 2010.

(G) “Pre-Tax Income” means, subject to Section 3(c)(v)(B) below, the subject
company’s consolidated pre-tax income for the applicable periods based on its
regularly prepared and publicly available statements of operations prepared in
accordance with GAAP, but excluding: (i) any material asset write downs;
(ii) expenses associated

 

4



--------------------------------------------------------------------------------

with employee equity securities; (iii) gains or losses with respect to unusual
or non-recurring events, including, without limitation, changes in accounting
principles, bankruptcy-related reorganization items and other out of period
adjustments; and (iv) expenses accrued with respect to any annual profit sharing
plan, program or arrangement.

(H) “Total Operating Revenue” means, subject to Section 3(c)(v)(B) below, the
subject company’s total operating revenue for the applicable periods based on
its regularly prepared and publicly available statements of operations prepared
in accordance with GAAP.

(v) Vesting.

(A) General. Subject to the terms of the 2007 Performance Plan and all other
conditions included in any applicable Award Agreement, the Performance Award
shall vest, as described in this Section 3(b)(v), as of the end of the
Performance Period to the extent that the Company ranks number five (5) or
better in comparison to the Airline Peer Group with respect to Cumulative
Revenue Growth and/or Average Annual Pre-Tax Income Margin, as applicable and as
described below. For purposes of Cumulative Revenue Growth and Average Annual
Pre-Tax Income Margin, a rank of one (1) will be the highest and best ranking
and a rank of six (6) will be the lowest and worst ranking.

(B) Committee’s Authority. In determining the Cumulative Revenue Growth and the
Average Annual Pre-Tax Income Margin for Delta and each member of the Airline
Peer Group, the Committee may make such adjustments with respect to any subject
company as it deems in its discretion to be necessary or advisable to prevent
the enlargement or dilution of the benefits or potential benefits to be made
available under Section 3(b). Without limiting the generality of the forgoing,
the Committee may (i) make such determinations based on financial data filed by
the subject company with the U.S. Department of Transportation or otherwise, and
(ii) exclude from any calculation any item of gain, loss or expense determined
by the Committee to be extraordinary or unusual in nature or infrequent in
occurrence.

(C) Impact of Certain Events. A company shall be automatically ranked as number
six (6) in the event that any of the following occur during or with respect to
the Performance Period: (i) such company ceases to maintain or does not timely
prepare publicly available statements of operations prepared in accordance with
GAAP; (ii) such company is not the surviving entity in any merger,
consolidation, or other non-bankruptcy reorganization (or survives only as a
subsidiary of an entity other than a previously wholly owned subsidiary of such
company); (iii) such company sells, leases, or exchanges all or substantially
all of its assets to any other person or entity (other than a previously wholly
owned subsidiary of such company); (iv) such company is dissolved and
liquidated; or (v) more than 20% of such company’s revenues (determined on a
consolidated basis based on the regularly prepared and publicly available
statements of operations of such company prepared in accordance with GAAP) for
any fiscal year of such company are attributable to the operation of businesses
other than such company’s airline business and such company does not provide
publicly available statements of operations with respect to its airline business
that are separate from the statements of operations provided with respect to its
other businesses.

(D) Transactions Between Airlines. To the extent reasonably practicable, in the
event of a merger, consolidation or similar transaction during the Performance
Period

 

5



--------------------------------------------------------------------------------

between Delta and any other airline, including a member of the Airline Peer
Group, or between any member of the Airline Peer Group and any other airline,
including another member of the Airline Peer Group (an “Airline Merger”),
Cumulative Revenue Growth for the surviving company will be calculated on a
combined basis as if the Airline Merger had occurred on January 1, 2008 and
Average Annual Pre-Tax Income Margin for such company will be calculated on a
combined basis as if the Airline Merger had occurred on January 1, 2009.

(E) Vesting/Ranking. The payment, if any, a Participant will receive in
connection with the vesting of the Performance Award will be based on the
following:

 

Rank
vs.
Airline
Peer
Group

  

Cumulative

Revenue

Growth

   +    Rank
vs.
Airline
Peer
Group   

Average Annual

Pre-Tax Income

Margin

  

% of Target

Earned

  

x

  

Weight

          

% of Target

Earned

  

x

  

Weight

1

   200%    x    50%       1    200%    x    50%

2

   150%    x    50%       2    150%    x    50%

3

   100%    x    50%       3    100%    x    50%

4

   75%    x    50%       4    75%    x    50%

5

   25%    x    50%       5    25%    x    50%

6

   0%       6    0%

Any portion of a Performance Award that does not vest at the end of the
Performance Period will immediately lapse and become void.

Examples:

 

1. Assume a Participant who is a not an Executive Officer Participant receives a
Performance Award of $25,000 at the target level and that, as of the end of the
Performance Period, Delta ranks number four (4) in Cumulative Revenue Growth
(resulting in a payout at 75% of the weighted target under that measure) and
number three (3) in Average Annual Pre-Tax Income Margin (resulting in a payout
at 100% of the weighted target under that measure). This Participant will be
eligible to receive a payout of $21,875, which is the result of the following
formula: (($25,000 × 75%) × 50%) + (($25,000 × 100%) × 50%).

 

2. Using the same Participant in Example 1 above, assume that, as of the end of
the Performance Period, Delta ranks number two (2) in Cumulative Revenue Growth
(resulting in a payout at 150% of the weighted target under that measure) and
number one (1) in Average Annual Pre-Tax Income Margin (resulting in a payout at
200% of the weighted target under that measure). This Participant will be
eligible to receive a payout of $43,750, which is the result of the following
formula: (($25,000 × 150%) × 50%) + (($25,000 × 200%) × 50%).

 

6



--------------------------------------------------------------------------------

(vi) Timing of Payment. The payout, if any, of any Performance Awards that vest
under Section 3(b)(v) will be made as soon after the end of the Performance
Period as the payment amount can be finally determined, but in no event later
than March 15, 2011, unless it is administratively impracticable to do so, and
such impracticability was not foreseeable at the end of 2010, in which case such
payment shall be made as soon as administratively practicable after March 15,
2011.

(vii) Accelerated Vesting/Forfeiture upon Termination of Employment. The
Performance Awards are subject to the following terms and conditions.

(A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Participant’s target Performance Award will be recalculated and
will be the result of the following formula (the “Adjusted Performance Award”):
S × (T ÷ 24) where,

S = the Participant’s target Performance Award as of the Grant Date; and

T = the number of calendar months from January 1, 2009 to the date of such
Termination of Employment (rounded up for any partial month).

Thereafter, the Participant will be eligible to receive a payment, if any, in
cash based on the Adjusted Performance Award which will vest and become payable
under Section 3(b)(v) in the same manner and to the same extent as if the
Participant’s employment had continued.

(B) Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
the Participant will immediately forfeit any unpaid portion of the Performance
Award as of the date of such Termination of Employment.

(C) Retirement. Subject to Section 3(b)(vii)(F) below, upon a Participant’s
Termination of Employment due to Retirement, the Participant’s target
Performance Award will be recalculated in accordance with the formula set forth
in Section 3(b)(vii)(A) above. Thereafter, the Participant will be eligible to
receive a payment, if any, in cash based on the Adjusted Performance Award which
will vest and become payable under Section 3(b)(v) in the same manner and to the
same extent as if the Participant’s employment had continued.

(D) Death or Disability. Upon a Participant’s Termination of Employment due to
death or Disability, the Participant’s Performance Award will immediately become
vested at the target level and such amount will be paid in cash as soon as
practicable thereafter to the Participant or the Participant’s estate, as
applicable.

(E) For Cause. Upon a Participant’s Termination of Employment by the Company for
Cause, the Participant will immediately forfeit any unpaid portion of the
Performance Award as of the date of such Termination of Employment.

(F) Retirement-Eligible Participants Who Incur a Termination of Employment for
Other Reasons. If a Participant who is eligible for Retirement is, or would be,
terminated by the Company without Cause, such Participant shall be

 

7



--------------------------------------------------------------------------------

considered to have been terminated by the Company without Cause for purposes of
the 2009 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2009 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.

(viii) Change in Control. Notwithstanding the forgoing and subject to Section 4
below, upon a Participant’s Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
the Participant’s outstanding Performance Award shall immediately become vested
at the target level and such amount will be paid in cash to the Participant as
soon as practicable. With respect to any Participant who incurs a Termination of
Employment by the Company without Cause or who resigns for Good Reason prior to
a Change in Control, if a Change in Control occurs thereafter during the
Performance Period, such Participant’s Adjusted Performance Award will
immediately become vested and be paid in cash to the Participant as soon as
practicable.

4. Gross-Up for Certain Taxes.

(a) Gross-Up Payments. In the event that a Participant becomes entitled to
benefits under the 2009 LTIP, the Company shall pay to the Participant an
additional lump sum payment (the “Gross-Up Payment”), in cash, equal to the
amounts, if any, described below:

(i) Subject to sub-section (ii) below, if any portion of any payment under the
2009 LTIP, when taken together with any payment under any other agreement with
or plan of the Company (in the aggregate “Total Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
the Participant shall be entitled under this sub-section to an additional amount
such that after payment by the Participant of all such Participant’s applicable
federal, state and local taxes, including any Excise Tax, imposed upon such
additional amount, the Participant will retain an amount sufficient to pay the
Excise Tax imposed on the Total Payments (provided that the Gross-Up Payment to
be made under this provision and any other similar gross-up payment made under
any similar Excise Tax reimbursement provision included in any other agreement
with, or plan of, the Company shall not, when taken as an aggregate, exceed the
Gross-Up Payment).

(ii) Notwithstanding the provisions of sub-section (i) above, if it shall be
determined that the Participant would be entitled to a Gross-Up Payment, but
that the Total Payments would not be subject to the Excise Tax if the Total
Payments were reduced by an amount that is less than 10% of the portion of the
Total Payments that would be treated as “parachute payments” under Section 280G
of the Code, then the amounts payable to the Participant shall be reduced (but
not below zero) to the maximum amount that could be paid to Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment
shall be made to the Participant. The reduction of the Total Payments due
hereunder, if applicable, shall be made in such a manner as to maximize the
economic present value of all payments actually made to the Participant,
determined by the Accounting Firm (as defined in Section 4(b) below) as of the
date of the Change in Control using the discount rate required by
Section 280G(d)(4) of the Code.

 

8



--------------------------------------------------------------------------------

The amounts payable under this Section 4(a) shall be paid by the Company within
ten (10) business days after the receipt of the Accounting Firm’s determination,
and in no event later than the end of the Participant’s tax year next following
the year in which the Excise Tax and any related taxes are paid to the
applicable taxing authority.

(b) Determinations. In the event of a Change in Control, all determinations
required to be made under Section 4(a) above, including the amount of the
Gross-Up Payment, whether a payment is required under Section 4(a) above, and
the assumptions to be used in determining the Gross-Up Payment, shall be made by
the nationally recognized accounting firm generally used by the Company as its
financial auditor (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within twenty
(20) business days of the receipt of notice from the Participant that there has
been an event giving rise to the right to benefits under Section 4(a) above, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for a person effecting the
Change in Control or is otherwise unavailable, the Participant may appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

(c) Subsequent Redeterminations. Unless requested otherwise by the Company, the
Participant must use reasonable efforts to contest in good faith any subsequent
determination by the Internal Revenue Service that the Participant owes an
amount of Excise Tax greater than the amount previously determined under
Section 4(a)(i); provided, however, that the Participant shall be entitled to
reimbursement by the Company of all fees and expenses reasonably incurred by the
Participant in contesting such determination. Such reimbursement of expenses
shall be made on a current basis, as incurred, and in no event later than the
end of the Participant’s tax year next following the year in which the taxes
that are the subject of the audit or proceeding are remitted to the applicable
taxing authority, or where as a result of such audit or proceeding no taxes are
remitted, the end of the Participant’s tax year next following the year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the proceeding. In the event the Internal Revenue Service or any
court of competent jurisdiction determines that the Participant owes an amount
of Excise Tax that is either greater or less than the amount previously taken
into account and paid under Section 4(a), the Company shall promptly pay to the
Participant, or the Participant shall promptly repay to the Company, as the case
may be, the amount of such excess or shortfall. In the case of any payment that
the Company is required to make to the Participant pursuant to the preceding
sentence (a “Later Payment”), the Company shall also pay to the Participant an
additional amount such that after payment by the Participant of all the
Participant’s applicable federal, state and local taxes on such additional
amount, the Participant will retain an amount sufficient to pay the total of the
Participant’s applicable federal, state and local taxes arising due to the Later
Payment. In the case of any repayment of Excise Tax that the Participant is
required to make to the Company pursuant to the second sentence of this
Section 4(c), the Participant shall also repay to the Company the amount of any
additional payment received by the Participant from the Company in respect of
applicable federal, state and local taxes on such repaid Excise Tax, to the
extent the Participant is entitled to a refund of (or has not yet paid) such
federal, state or local taxes. Any payments from one party to the other under
this Section 4(c) shall be made promptly, but in no event later than December 31
of the year after the year in which the excess or shortfall is determined to
exist.

Section 5. Definitions. For purposes of the 2009 LTIP, the following definitions
are hereby modified as set forth below and will apply in lieu of the definitions
set forth in the 2007 Performance Plan or as modified, as applicable.

 

  (a) For purposes of the 2009 LTIP, “Change in Control” shall have the meaning
set forth in the 2007 Performance Plan except that the Merger will not be
considered a Change in Control.

 

9



--------------------------------------------------------------------------------

  (b) For purposes of the 2009 LTIP, “Good Reason” shall have the meaning set
forth in the 2007 Performance Plan except: (i) any Award made to a Participant
under the 2009 LTIP, (ii) any other equity-based awards or other incentive
compensation awards made to a Participant by any of Delta (or any Affiliate) or
Northwest (or any subsidiary) at or prior to the closing of the Merger and
(iii) any retention payment or special travel benefits provided to a Participant
as a result of his or her initial employment with Delta or any Affiliate, will
be ignored for purposes of determining whether a Participant has suffered a
reduction that constitutes Good Reason under the 2009 LTIP. Furthermore, with
respect to any Participant who was employed by Northwest or any subsidiary
thereof immediately prior to the closing of the Merger, all compensation and
benefit programs provided to such Participant prior to the Merger by Northwest
or any subsidiary thereof, including, without limitation, the Participant’s base
salary, will be ignored for purposes of determining whether a Participant has
suffered a reduction that constitutes Good Reason under the 2009 LTIP.

 

 

(c)

For purposes of the 2009 LTIP, “Retirement” means a Termination of Employment
(other than for Cause or death) either: (i) on or after a Participant’s 62nd
birthday provided that such Participant has completed at least 5 years service
with the Company (or an Affiliate) or Northwest (or a subsidiary); or (ii) on or
after a Participant’s 52nd birthday provided that such Participant has completed
at least 10 years service with the Company (or an Affiliate) or Northwest (or a
subsidiary).

 

10